Per Curiam.

Mr. Axel Chytraus, Mr. John J. Healy and Mr. E. Allen Frost for the plaintiffs in error. Mr. John Barton Payne, Mr. Silas H. Strawn, Mr. Harris F. Williams and Mr. James Hamilton Lewis for the defendants in error.
Dismissed for the want of jurisdiction upon the authority of Deming v. Carlisle Packing Co., 226 U. S. 102, 105; Consolidated Turnpike v. Norfolk &c. Railway, 228 U. S. 596, 600; see White Star Mining Co. v. Hultberg, 205 U. S. 540; Anderson et al. v. Swedish Evangelical Mission Covenant of America et al., 235 U. S. 692.